Citation Nr: 0103669	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  92-25 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
herniation secondary to the lumbosacral strain disability.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of chronic lumbosacral strain and partial left 
sciatica.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's wife, and the appellant's daughter



INTRODUCTION

The appellant had active service from October 1972 to October 
1973.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1990 rating decision 
of the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a 
compensable evaluation for residuals of chronic lumbosacral 
strain and partial left sciatica.  The Board remanded the 
case to the RO in March 1994 for additional development.  The 
case was again remanded in April 1997 and has now been 
returned to the Board.  


FINDINGS OF FACT

1.  Lumbar disc herniation is not demonstrated to be 
proximately due to or the result of, nor to have been 
aggravated by, service-connected lumbosacral strain.  

2.  Disability due solely to the service-connected 
lumbosacral strain with partial left sciatica, and excluding 
disability and impairment from post service injuries and disc 
herniations, is manifested by characteristic pain on motion 
of the lumbosacral spine.  

3.  The veteran's service-connected lumbosacral strain with 
partial sciatica has not required hospitalization, does not 
cause marked interference with employment and does not 
otherwise present an exceptional or unusual disability 
picture.  


CONCLUSIONS OF LAW

1.  Lumbar disc herniation is not demonstrated to be 
proximately due to or the result of, nor to have been 
aggravated by, service-connected lumbosacral strain.  38 
C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc). 

2.  A compensable evaluation of 10 percent, but no more, is 
warranted for the service-connected lumbosacral strain with 
partial sciatica.  38 U.S.C.A. § 1155 (West 1991 & Supp.); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Code 5295 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for lumbar disc 
herniation secondary to the lumbosacral strain disability and 
a compensable evaluation for residuals of chronic lumbosacral 
strain and partial left sciatica.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000).  
This law rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, to eliminate the well-grounded claim 
requirement, and requires the Secretary to provide additional 
assistance in developing all facts pertinent to a claim for 
benefits under title 38 of the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided VA examinations, most recently in October and 
November 1999, to attempt to determine the etiology of his 
low back disability, including any disability superimposed by 
post service low back injuries, and to determine the extent 
and severity of the service-connected lumbosacral strain.  
Further, and also pursuant to the 1997 Board remand, the RO 
collected all medical records used by the Social Security 
Administration.  

Despite a query by the RO the veteran has not indicated that 
there is any additional pertinent evidence that has not been 
associated with the claims file.  Specifically, he did not 
identified post service treatment sources or provide 
identifying information as to his post service Workman's 
Compensation claim for his on-the-job low back injury in 
September 1994.  

The duty to assist is not a one-way street.  When necessary 
or requested the veteran must cooperate with the VA in 
obtaining evidence.  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(reconsideration denied, 1 Vet. App. 406 (1991)).  In Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) it was stated that 
this was particularly true where "[t]he factual data 
required, i.e., names, dates and places, are straightforward 
facts and do not place an impossible or onerous task on 
appellant."  

Accordingly, the Board finds the veteran is not prejudiced by 
appellate review at this time without initial adjudication by 
the RO after enactment of the VCAA.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Background

The report of the examination for service entrance is not on 
file.  An undated medical history questionnaire reflects that 
the veteran complained of having or having had recurrent back 
pain.  He indicated that he had had a back injury in June 
1972 for which he had been treated by a private physician.  
However, preservice private clinical records from that 
physician are negative for signs, symptoms, complaints, 
history, treatment or evaluation of low back disability.  

In October 1972 the veteran had had left thigh numbness and 
pain in the posterolateral left thigh for the last three 
months.  He had mild hypoesthesia of the anterolateral aspect 
of the mid-thigh.  

On February 1, 1973 the veteran complained of pain in the 
left posterior thigh and numbness in the anterior left thigh 
but no low back pain.  He had had trauma 8 months earlier as 
a result of heavy lifting.  On examination his lumbar spine 
was nontender and had good range of motion.  There was mild 
tenderness over the left buttock and into the posterior left 
thigh, which increased on straight leg raising (SLR).  There 
was hypesthesia to pin prick over the mid-anterolateral left 
thigh but all lower extremity deep tendon reflexes (DTRs) 
were 2 plus.  The diagnosis was sciatica but lumbar pathology 
was doubted.  A week later there was no improvement and SLR 
was still positive on the left.  

Later in February 1973, the veteran complained of having had 
intermittent pain and numbness of the left thigh since 
October 1972, which had become almost constant since February 
1, 1973.  There had been no response to medication and he 
claimed that his left leg was weaker than his right leg.  The 
provisional diagnosis was questionable sciatica.  A 
lumbosacral X-ray in February 1973 was negative.  In March 
1973 he complained of left thigh numbness and cramping.  It 
was reported that he had injured his back in 1972 prior to 
service, due to "heavy lifting."  On examination DTRs and 
motor function of the lower extremities were within normal 
limits.  SLR was positive on the left at 70 degrees.  The 
diagnosis was sciatica of questionable etiology.  

In June 1973 the veteran complained of difficulty when 
standing for a prolonged period of time.  For that same 
reason, in October 1973 he needed a change in his duties.  
The diagnosis was psychophysiological pain.  

The examination for service discharge in October 1973 
revealed no pertinent abnormality.  

A January 1974 VA Form 10-10m, Medical Certificate and 
History, reflects that the veteran complained of left thigh 
pain and numbness, and in the past 2 weeks the pain had 
developed in his groin after walking.  SLR was negative and 
DTRs were 2 plus.  He had pain over the sciatic notch.  The 
impression was sciatica.  

On VA examination in February 1974 the veteran reported that 
he had injured his back in Boot Camp in 1972, which caused 
pain down his left leg to the knee.  Prior to that he had not 
had low back pain but prior to service he had had high back 
pain.  His military service had not seemed to aggravate the 
high back pain but had aggravated the low back pain.  During 
service he had had sciatica pain down the left leg to the 
knee, but had not had pain down to the foot and there had 
been no change in sensation in his foot.  He had not used a 
lumbosacral brace or support.  He now had almost constant low 
back pain and partial sciatica on the left.  His gait was 
normal, except when his back and leg hurt, at which time he 
limped.  On examination range of motion of the lumbosacral 
spine was normal and only slightly painful.  SLR was 
negative.  Neurological examination of the left lower 
extremity was normal.  He had pain only with the use of his 
back, such as in squatting, standing or walking for prolonged 
periods.  His feet were normal.  X-rays of the lumbar spine 
were normal.  The diagnosis was residual chronic lumbosacral 
strain with partial left sciatica.  

A May 17, 1989 VA outpatient treatment (VAOPT) record 
reflects that on that day the veteran had fallen and injured 
his back.  An X-ray was normal.  He "fell off log onto 
another log in water yesterday."  

In VA Form 21-4176, Report of Accidental Injury, of October 
1989 the veteran reported that on May 17, 1989 "while 
fishing from an over fallen tree, my feet slipped, and I fell 
aprox [sic] 4 - 5 ft. and landed in the water, on a log, on 
my back.  This aggravated my back injury which has bothered 
me since 1973 in which my back was injured in the Navy.  
After the fishing accident I could function no more, help was 
needed to get me out of the water."  

The veteran was seen at a VA hospital on May 26, 1989 at 
which time SLR was to 40 degrees in each leg, DTRs were 
equal, lower extremity sensations were good, and there was no 
motor deficit.  The diagnosis was a back sprain.  However, 
during VA hospitalization in August 1989 a computerized 
tomographic (CT) myelogram revealed bilateral L4-5 disc 
herniation and disc herniation at L5-S1 on the right.  It was 
noted that following his inservice injury he had complained 
of left leg pain but he now complained of low back and right 
leg pain.  A previous CT scan without myelogram revealed 
right L5-S1 disc herniation and right L5-S1 disc herniation.  

During VA hospitalization in August and September 1989 the 
veteran underwent L5-S1 diskectomy and exploration of the 
disc space at L4-5.  The operative report indicates that 
following the May 1989 injury he had had radicular right leg 
pain and occasional weakness.  

On VA examination in November 1989 the veteran had mild 
bilateral lumbosacral muscle spasm and spasm of the left 
thigh muscles.  There was slight weakness of the right lower 
extremity and weakness of both lower extremities, although 
greater in the left leg than the right.  There was decreased 
sensation to pin prick in the left lower extremity.  

At an April 1991 RO hearing the veteran testified that during 
service he had had numbness and cramping of the left thigh, 
and pain from the left buttock to the left knee (page 1 of 
that transcript).  These symptoms had continued after service 
but other than one private physician (whose records are 
negative, as noted above) he had not been treated for his 
back in the immediate post service years (page 2) but he had 
taken hot bathes and massages (page 3).  These symptoms had 
continued after his 1989 injury but after that 1989 injury he 
had also had radicular symptoms in his right leg.  After his 
1989 back surgery he had continued to have posterior left leg 
pain and anterior left leg numbness, which he still had but 
these symptoms had intensified over the years (page 4).  He 
now had greater left leg pain than prior to the 1989 surgery 
but had still never used a back brace (page 5).  

The veteran's wife testified that after service she had given 
him back rubs and he had had increased back symptoms prior to 
1989 but had not sought treatment (page 6).  The veteran's 
daughter testified that in about 1980 she had, as a child, 
walked on the veteran's back [apparently as a form of 
massage] and had had to help him pick things up (page 7).  
The veteran further testified that his back and left leg 
symptoms had caused problems in his employment due to spasm 
and cramping, and he had sometimes had to leave work early 
(pages 8 and 9).  He no longer had any contact with that 
employer, apparently because that employer was afraid the 
veteran might bring a lawsuit because he "had fallen at 
work" (page 9).  

Submitted at the 1991 RO hearing were several lay statements.  
Mrs. V. C. wrote that since service the veteran had had back 
trouble.  Her husband, and the veteran, had stated that when 
fishing in May 1989 the veteran had had a "twing in his back 
and fell on a tree and reinjured his back and had to have 
surgery."  M. L. C. wrote that while fishing with the 
veteran, the veteran had "let out a yelp and then he slip 
[sic] and fell."  The veteran's mother wrote that over the 
years he had complained many times about his back and he 
seemed to fall a lot more often then [sic] most people."  
She did not know "[w]heather [sic] his balance was off as a 
weakness."  D. H. wrote that in 1976 the veteran had 
complained about his low back and at times sat in a hot tub 
because of it.  The cause of his accident [in 1989] was back 
pain which had made him lose his balance and fall backward on 
a log.  C. D. G. wrote that since the fishing accident the 
veteran's life was twice as difficult. 

In March and August 1992 the veteran wrote that a VA 
physician who had treated him in 1991 and 1992 had indicated 
that the veteran's current back problems were related to his 
inservice back injury and not the herniated disc injury (in 
1989).  

G. B. wrote in April 1992 that since working with the 
veteran, beginning in 1987, he had been able to work because 
there was no heavy lifting involved but he had occasionally 
left work early and had missed work due to his back pain.  

VAOPT records reflect that in May 1992 a VA physician 
(identified by the veteran in March 1992) had noted that the 
veteran had a history of chronic low back pain since 1989.  
The diagnosis was chronic low back pain secondary to disc 
disease.  In August 1994 that VA physician had noted a 
history of a back injury in 1973 but also reported a history 
of chronic low back pain since 1989.  However, in November 
1994 and again in May 1995 that same physician reported a 
history of chronic low back pain since 1973.  

Records of VA hospitalization in November 1992 reflect that 
the veteran sprained the cervical and lumbar segments of his 
spine when he was "rear-ended" by a car while backing out 
of his driveway on November 17, 1992.  

VAOPT records reflect that in May 1994 the veteran complained 
of low back pain following his lifting of a heavy object on 
May 15, 1994.  

An Accident Report and an Emergency Medical Service report in 
September 1994 document that the veteran sustained 
significant injuries when the car he was in was struck by a 
tractor-trailer.  Thereafter, in 1994 the veteran was 
hospitalized at the Huntington Memorial Hospital and the 
Lutheran Hospital of Indiana, Inc. for those injuries.  A 
report of a September 29, 1994 Emergency Room visit indicates 
that the veteran had sustained a "sacral shear."  

In October 1994 the veteran underwent a lumbar epidural 
steroid injection at the Lutheran Hospital of Indiana, Inc. 
and the report of that treatment reflects that since the 
"semi-tractor/trailer" accident he had had progressive 
worsening of his back and left leg pain.  

A November 1994 report of a lumbar evaluation by Dr. Joseph 
Fortin erroneously reflects a history of a 1989 traumatic 
fall during military service.  The impression was lumbar 
discogenic pain syndrome (status post laminectomy); 
degenerative ridge formation and resultant root canal 
stenosis as well as right S1 enhancing perineural fibrosis, 
although the veteran's symptoms were on the left side.  

An October 1994 private clinical record reflects that that 
1994 vehicular accident occurred during the course of the 
veteran's employment.  It was also indicated that the veteran 
reported having developed a muscle spasm in 1989 [causing him 
to fall] and he landed on his spine.  Another October 1994 
private clinical record indicates that the veteran did well 
following his 1989 low back surgery, with some resolution of 
his back and bilateral leg pain, but his symptoms became 
worse after the 1994 injury.  

In October 1994 Dr. Robert Shugart noted that magnetic 
resonance imaging (MRI) showed significant degenerative at 
L4-5 and L5-S1, with disc bulging at L4-5, and past surgery 
at L5-S1.  The diagnoses were degenerative disc disease (DDD) 
of L4-5 and L5-S1, and radiculopathy was to be ruled out.  He 
stated that he did "not know the exact etiology, whether he 
had just aggravated the L5-S1 motion segment and has caused 
some pain in the S1 distribution."  

Dr. James Dozier wrote the veteran's attorney in August 1995 
that "all I have to go by is based on the fact that the 
onset of his symptoms date back to the time of his accident 
[apparently a reference to the 1994 accident]."  

An October 1995 Vocational Assessment report by a vocational 
expert reflects that as a result of the 1994 accident the 
veteran was diagnosed with, in part, "a low back sprain" 
and that "[f]ollow-up medical treatment indicated [the 
veteran] was suffering from [DDD] at L4-L5 with some 
bilateral recess narrowing at L5-S1.  He was also diagnosed 
with back pain, a left sacral shear with somatic dysfunction 
of the sacrum, somatic dysfunction of the lumbar spine, and 
muscle spasm.  [He] was further diagnosed with lumbar 
radiculopathy for which he was provided medical treatment in 
the form of lumbar epidural steroid injections."  Although 
he returned to work in September 1994, he was unable to work 
due to pain and when eventually re-released to work in 
January 1995 he could only perform light duties with no 
lifting and working only 4 hours daily.  "There is evidence 
of a pre-existing medical problem in the form of a collapsed 
disc for which surgery was performed in 1989.  Although [he] 
indicates he continued to experience some degree of pain in 
the back and legs, the pain was not nearly as severe as now 
and the previous condition and pain did not prevent him from 
performing his work duties."  It was also noted that he had 
"changed jobs in the past as a result of prior back problems 
in 1989."  It was also concluded that "it is my 
professional opinion that the prior back injury is 
approximately a 25% contributor to [the veteran's] shortened 
worklife; therefore, only 75% of the shortened worklife wages 
could be attributed to [his] most recent injuries."  

On VA examination in December 1995 the veteran related a 
history of having had back surgery in November 1995 to free 
up some pinched nerves.  He complained of radiating low back 
pain and left leg numbness.  DTRs were normal and symmetric 
except that left achilles reflex was totally absent.  Lumbar 
extension was to 5 degrees, lateral bending was to 10 degrees 
in each direction, but rotation was not possible.  SLR was to 
10 degrees on the left and to 30 degrees on the right.  The 
diagnoses were status post L5-S1 disc removal in 1989 and 
status post lumbosacral surgery in November 1995 (with the 
operative report not being available and the exact nature of 
the surgery being unknown).  It was felt that it was 
understandable that there was limitation of motion because of 
the very recent back surgery.  

In VA Form 21-4138, Statement in Support of Claim, in March 
1996 the veteran stated that his back problems due to the 
1994 injury were "not related or secondary to service 
connected injurys.  However, the accident in 1989 was in fact 
a directly [sic] related aggrivation [sic] to service 
connected injurys."  He also felt that it was difficult to 
determine the extent to which his service-connected 
disability was aggravated by the September 1994 accident.  

Dr. Anthony Lasich reported in February 1976 that, after 
reviewing the records forwarded to him and consisting of VA 
and private records, the veteran had "a complex history of 
back morbidity, but his current difficulty appears to have 
arisen from a motor vehicle accident" in September 1994.  In 
November 1995 the veteran had had decompressive low back 
surgery.  The veteran's inservice back sprain and 1989 back 
injury were reported.  After the 1989 injury the veteran 
became progressively more morbid, with radiating pain in his 
limb, particularly in the right lower extremity.  After his 
1989 surgery he had continued to have problems and underwent 
rehabilitative therapy, and again had such therapy after his 
November 1992 vehicular injury.  It was felt that he had a 
longstanding problem, having confirmed disc spondylosis at 
L4-5 with DDD and disc bulging for a long period of time.  
Following the 1992 injury he developed radiculitis in his 
left leg and had had a positive "EMG" in 1983.  Since the 
1994 injury he had not been able to work except for a short 
trial period in January 1995.  It was felt that the 1994 
injury had aggravated the pre-existing condition but the 
degree of aggravation could not be measured, although there 
had been temporary exacerbations of symptoms due to the 
injuries in 1992 and the lifting injury in June 1994.  

On VA compensation and pension examination in June 1996 
flexion and lateral bending of the veteran's lumbosacral 
spine were to 45 degrees, rotation to was 60 degrees in each 
direction, and extension was to zero degrees.  He could walk 
on his heels and toes without difficulty.  Motor strength in 
the lower extremities was 5 out of 5.  SLR was positive on 
the left to about 40 degrees.  There were no reflexes of the 
patella or achilles.  Sensation was diffusely in a 
nondermatomal pattern, being decreased on the left on the 
outer and inner portions of the thigh, the inner portions of 
the leg, and the plantar, dorsal, and lateral aspects of the 
foot.  

On VA general medical examination in June 1996 the veteran 
complained of low back pain which radiated down the posterior 
aspect of the left thigh.  Low back flexion was to 30 
degrees, rotation and extension was to 5 degrees, lateral 
bending was to 30 degrees in each direction.  The diagnosis 
was status post lumbosacral spine surgery with continuing low 
back pain.  X-rays revealed laminectomy changes at the L5 
level and interval worsening of degenerative disc space 
change at L5-S1.  

In April 1997, in compliance with Board remand instructions, 
the RO wrote the veteran requesting as much information as 
possible concerning any claim for workman's compensation from 
any post service back disability, as well as information of 
recent treatment or evaluation for his back.  He was to 
complete and return the necessary authorization forms, 
including those pertaining to surgery in November 1995 at the 
Parkview Hospital and the records of Dr. Dozier.  He was also 
requested to provide any information pertaining to any "fall 
on the walk" about which he testified in April 1991.  In 
response, the veteran's service representative stated in 
February 1998 that the veteran had indicated that he did not 
remember anything about a fall on the walk and he believed 
that this might just be a error in the hearing transcript.  

On file are voluminous records, including duplicate copies of 
VA records, obtained from the Social Security Administration 
(SSA) in conjunction with the veteran's claim for SSA 
disability benefits.  A July 1996 decision of an 
Administrative Law Judge (ALJ) is on file and reflects that 
the veteran alleged an inability to work beginning, and there 
was no evidence of substantial gainful activity after, 
September 1, 1994 due to back pain.  It was concluded that he 
was unable to return to his former employment but could 
perform other work.  The veteran's statements concerning his 
impairment and its impact on his ability to work were not 
supported by the medical evidence.  Dr. Dozier reported that 
following a November 1995 hemilaminectomy at left L5, 
foraminotomy over the left S1 nerve root, partial 
hemilaminectomy at left L4-5, and medial facetectomy and 
foraminotomy removal of ligamentum flavum, the veteran's left 
leg pain was gone.  

Dr. Dozier's June 1997 statement reflects that the veteran's 
symptoms were largely that of pain and the onset had begun 
after the 1994 injury, although he had had prior lumbar disc 
surgery.  The veteran was considering having additional 
surgery.  His neurologic examinations had been remarkable for 
normal strength but he had some mild L4-5 sensory changes.  

An MRI was conducted at the Fort Wayne Radiology Association, 
Inc. in May 1997.  A June 1997 VA evaluation of that private 
MRI revealed postoperative changes at L4-5; broad-based disc 
bulging at a desiccated L4-5 disc space; evidence of a far 
left lateral disc protrusion touching the existing left L4 
nerve root in the neural foramen; evidence of broad-based 
disc bulging, extending laterally, touching both exiting 
nerve roots in the neural foramen.  

On VA orthopedic examination of October 1999 the examiner 
reviewed the claim files and stated that immediately after 
his inservice injury, erroneously reported to have been in 
1989 [the time of the first post service injury] the veteran 
had a sharp pain, which went from his back down into his left 
leg, primarily on top of his foot."  It was reported that 
after his 1989 surgery "he got significantly better; all of 
his pain was gone [and he] was doing quite well."  After the 
1994 injury he had "pain that radiated down the back of his 
leg and at the top of his foot" for which he had a 
"hemilaminectomy performed at the left L4-LS disc level, 
along with foraminotomy over the left 51 nerve root, a medial 
facetectomy and removal of ligamentum Flavum."  The veteran 
reported that thereafter his foot and leg pain had diminished 
and was almost gone; however, he had had persistent weakness 
on that side, along with persistent back pain, which was 
currently his primary complaint.  He reported that he had to 
alternate between standing, using a walker or using a cane, 
and a chair, and also lying down, in order to feel 
comfortable.  

On examination flexion of the veteran's lumbosacral spine was 
to approximately 30 degrees, lateral bending to the left was 
to 35 degrees and to 30 degrees to the right.  He had no 
muscle spasm but had tenderness over the low lumbar region, 
over various scars.  He has a positive left SLR with mild 
radicular symptoms at the top of the foot on the left.  
Iliopsoas and quadriceps muscle strength was symmetrical, 
bilaterally.  Foot dorsiflexion and plantar flexion were weak 
on the left, compared to the right.  DTRs were intact at the 
knee and symmetrical; however the left Achilles DTR was 
diminished.  Sensation over the dorsum of the first web space 
and over the lateral portion of the dorsum of the foot was 
also diminished, per patient's report; but normal in the 
serosaphenous and posterior tibial distributions.  There was 
some left calf atrophy and diminished plantar flexion, 
eversion, resistive strength on the left.  He was unable to 
walk on the toes of his left foot or to raise himself up on 
his left heel.  

The examiner opined that :

[H]is injury while he was in the Navy in 1989, 
was resolved with the surgery; however, the 
injury that he had in 1994 was after he left the 
military.  However, it must be known, after a 
prior laminectomy and disc herniation, that a 
repeat disc herniation is at an increased risk, 
especially with a trauma as he's indicated.  

Therefore, I can say that his initial injury in 
the Navy has increased his chances of getting the 
second disc herniation at the same level.  This 
is known to definitely happen.  Also, I must 
state that he currently has a significant 
morbidity due to this back injury, with weakness 
of plantar flexion and dorsiflexion on the left 
side, which is unresolved. 

So, I feel that the progression from the initial 
injury to the second injury is feasible; and that 
the initial injury while in the Navy has 
increased his risk of getting the second disc 
herniation.   


On VA peripheral neurology examination in October 1999 the 
examiner reviewed the veteran's claim files and stated that 
the veteran: 

[H]ad a back injury in 1989.  Ever since that 
time, he has complained of back pain which 
radiates down to the back of his left leg.  He 
was worked up and it was found that he was having 
an L4-L5 disc herniation, and he underwent 
laminectomy for is condition. 

He apparently appeared to improve until back in 
1994, when he was involved in a motor vehicle 
accident.  The patient was rear-ended by a truck 
and, immediately after this accident, he started 
complaining of left leg pain [and that after 
surgery for the 1994 injury] his pain was 
improved; but, then, he deteriorated and was 
again having pain, which started in his back and 
radiated to the back part of his leg, down to his 
toes.  His condition started getting worse and he 
started having problems with ambulation, and 
actually, he is now walking with a cane.  He 
cannot bend or do anything because this increases 
his pain.  He has been tried on several 
medications, including narcotics, without much 
relief.  He also had some physical therapy 
without relief.  He also underwent epidural 
steroid injections without major relief.  The 
last magnetic resonance imaging, dated 05/97, 
shows evidence of recurrent herniated discs at 
the L4-L5 right paracentral, also prominent 
degenerative discs spurring, associated with 
degenerative disc disease at L5-Sl.  

On examination the veteran was in minor distress, secondary 
to his back pain.  He used a cane in his left hand, favoring 
the right leg.  His muscle bulk and tone were normal.  As to 
his strength in the left lower extremity, he was able to give 
a good effort easily of 4+/5 in his iliopsoas, quadriceps and 
hamstrings; but his dorsiflexors and plantar flexors were 3 
to 4/5.  Sensory examination showed some diffuse decreased 
patchy sensation in the left lower extremity to light touch 
and pinprick. Vibration and position senses were normal.  
Heel-to-shin testing could not be assessed, secondary to back 
pain.  SLR was positive to 20-30 degrees on the left and was 
normal on the right side.  DTRs were 2+ in the patellar 
reflexes, 2+ in the right ankle and 1+ in the left ankle.  
Plantar responses were flexor bilaterally.  There was no 
clonus.

The diagnosis was chronic low back pain, status post L4-L5 
and LS-S1 disc herniations.  The examiner commented that the 
veteran was still having severe low back pain in the 
distribution of L5-Sl.  The examiner also stated that: 

[a]pparently, the lesion at the L5-Sl level 
occurred after he had his second [1994] injury; 
but, also, in our examinations, there is some 
evidence of an L4-L5 radiculopathy with 
decreased plantar flexion in the left lower 
extremity.  At this point, it is difficult to be 
certain if the patient's back condition is really 
related to his first [1989] injury.  It is well-
known that with patients who have herniated 
discs, the herniation may recur; but, apparently, 
this patient had another injury which ended with 
another disc herniation.  

The examiner further stated that the veteran seemed to be 
"really disabled from his condition, which mainly is 
affecting his ambulation, and also he is unable to bend or 
lift objects."  

On VA spinal examination in November 1999 the examiner 
reviewed the claim files, inasmuch as it was noted that the 
veteran's history was "well documented in numerous charts."  
His history of an inservice back injury was reported, as were 
his 1989 and 1994 injuries.  He now had complaints of chronic 
lower back pain and some numbness, tingling, and pain that 
radiated down his left buttock to his left calf but did not 
extend all the way to his toes.  He ambulated with a cane.  
He took Darvocet, enteric coated Aspirin, and Tylenol for 
pain control.  He stated that he was hardly able to do 
anything around the house because of his back.  

On physical examination the veteran had tenderness over his 
well-healed midline surgical scar in his lumbar region, and 
to the left in the paraspinal region.  He had forward flexion 
of only about 25 degrees and extension of about 10 degrees, 
and lateral bending was to about 20 degrees.  He had negative 
right SLR.  He had reproduction of back pain with left SLR.  
He had 1+ Achilles reflexes on the left and 2+ on the right, 
and the same for his patellar tendons.  He had 4+ strength in 
his left iliopsoas, quadriceps, hamstrings, and dorsiflexor 
muscles.  Plantar flexors on the left were 4/5 and on the 
right muscle strength was 5/5 in all muscles.  X-rays 
revealed that he had postoperative surgical changes 
consistent with his prior surgeries.  He has disc space 
narrowing in L5-S1 and some at L4.  He had mild 
osteoarthritic changes.  

The examiner concluded that the veteran had:

significant back pain and will probably have 
chronic back pain the rest of his life.  At this 
time I do not feel his current condition is 
related to his lumbosacral strain that occurred 
in the Navy.  It sounds like his 1989 injury, 
which when he was not in the military service, 
was a significant injury and his downward general 
health condition slide started at that time. 

Legal Analysis

Service Connection

Under 38 C.F.R. § 3.310(a) secondary service connection shall 
be awarded when a disability "is proximately due to or the 
result of a service-connected" disorder.  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disorder also 
warrants secondary service connection, to the degree of 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

The orthopedic and peripheral neurological examinations in 
October 1999 concluded that, as a result of an injury causing 
disc herniation, the veteran was at a greater risk for disc 
herniation at the time of the later injury in 1994.  Each of 
these examiners erroneously stated that the initial disc 
herniation was during military service in 1989.  However, the 
examiner in November 1989 correctly noted that the initial 
inservice injury was only a lumbosacral strain and that the 
initial disc herniation occurred at the time of the post 
service injury in 1989.  Correcting for this sequence of 
events, the opinion of all the examiners in 1999 was that the 
veteran's current low back problems primarily stemmed from 
his two injuries causing disc herniation, i.e., in 1989 and 
1994, and that because of the initial 1989 disc herniation 
the veteran was at a greater risk for the subsequent 1994 
herniation.  None of the examiners in 1999 attributed either 
of the post service, 1989 and 1994, disc herniations to the 
lumbosacral strain that occurred during service.  Also, none 
of these examiners, despite having the claim files available, 
indicated that the additional minor injuries, in 1992 and in 
May or June of 1994, or any obesity contributed in any way to 
the veteran's current low back disability.  

It has been conceded that the 1994 injury was not in any way 
related to military service or residuals of the service-
connected lumbosacral strain but it is alleged that the 1989 
injury was caused by disability from the veteran's service-
connected low back disorder.  Lay statements, and the 
veteran's own recent testimony, are to the effect that the 
veteran had a muscle spasm or back pain, which caused him to 
fall in 1989.  However, the veteran's initial report of that 
injury merely describes his having fallen because he slipped 
while fishing from a fallen tree trunk or log.  No mention 
whatsoever was made about his back disability having caused 
him to slip or to fall.  While lay statements in 1991 do 
indicate that the veteran had back pain or muscle spasm, only 
one lay statement was submitted by a person who was with the 
veteran at that time of the 1989 injury and that person 
merely stated that the veteran had had back pain and then 
slipped and fell, as he had once before had back pain and 
fallen.  

This lay statement and the veteran's more recent testimony 
and statements give no credence or weight to the fact that 
the veteran was, at the time of the 1989 injury, standing on 
a fall tree trunk, which is an inherently unstable surface.  
Moreover, the history related in the lay statement of an 
earlier episode in which the veteran had had back pain and 
fallen was, accordingly to that statement, while the veteran 
was helping to lift a seat into the back of a truck.  
However, at the time of the 1989 injury the veteran was 
merely fishing and was not lifting a heavy object.  

While the veteran contends that a Va physician has stated 
that his current back disability is due to his inservice 
injury and not from injuries to his lumbosacral discs, this 
is not the case.  That VA physician has noted, at most, only 
a history of low back pain since 1973 and has not attributed 
all of veteran's current low back pathology or symptomatology 
to his inservice injury, as the veteran alleges.  

Accordingly, the Board concludes that the 1989 low back 
injury, which caused disc herniation, was not cause by nor 
due to the service-connected residuals of a lumbosacral 
strain.  Thus, any aggravation of the residuals of the 1989 
disc herniation due to or by any later injury, such as in 
1992 or in May or June 1994, and particularly the vehicular 
accident in September 1994, may not be service-connected, 
inasmuch as none of these post service accidents or injuries 
are shown to be related in any way to either military service 
or the veteran's service-connected residuals of a lumbosacral 
strain.  

Lumbosacral Strain with Partial Sciatica Rating

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The criteria for evaluating a lumbosacral strain are found at 
38 C.F.R. Part 4, Diagnostic Code 5295 and provide that only 
slight subjective symptoms warrant a noncompensable 
evaluation but that characteristic pain on motion warrants a 
10 percent evaluation.  For a 20 percent evaluation there 
must be muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  A 
maximum 40 percent schedular rating may be assigned for a 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

As indicated, a 40 percent rating evaluation for lumbosacral 
strain includes osteoarthritic changes.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion is noncompensable, an 
evaluation of 10 percent is assigned if the joint is affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, DC 5003.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation; moderate limitation warrants a 20 percent 
evaluation; and severe limitation warrants a 40 evaluation.  
38 C.F.R. Part 4, DC 5292.  

Under 38 C.F.R. § 4.71a, DC 5293 a 10 percent evaluation is 
warranted for mild intervertebral disc syndrome (IVDS) and a 
20 percent evaluation if moderate with recurring attacks.  A 
40 percent rating requires severe IVDS with recurring 
attacks and with little intermittent relief.  A 60 percent 
evaluation is warranted for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.  
Sciatic neuritis is not uncommonly caused by arthritis of 
the spine.  38 C.F.R. § 4.59 (2000). 

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, is not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (2000).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injury to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
body system for that evaluation.  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation and 
the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

At the 1991 RO hearing the veteran's representative requested 
that a compensable rating be assigned under DC 8520 for 
incomplete paralysis of the sciatic nerve.  Under 38 C.F.R. 
§ 4.124, DC 8520, a 10 percent rating is warranted for mild 
incomplete paralysis of the sciatic nerve.  20 percent is 
warranted for moderate incomplete sciatic nerve paralysis, 
and 40 percent for moderately severe incomplete sciatic nerve 
paralysis.  A 60 percent rating is warranted for severe 
incomplete sciatic nerve paralysis, with marked muscular 
atrophy and an 80 percent rating is warranted for complete 
sciatic paralysis.  

However, the veteran's current radiculopathy, effecting 
either motor or sensory function, stems from post service 
disc herniations which are, as found above, to be unrelated 
to the service-connected lumbosacral strain.  

On the other hand, at the time of the 1974 VA examination, 
prior to the first of several post service injuries and the 
first post service disc herniation, the veteran complained of 
almost daily back pain which radiated down to but not beyond 
the left knee.  This would be consistent with pinching of a 
nerve root, even if the veteran did not then have disc 
herniation.  However, there was no evidence of lumbosacral 
limitation of motion or muscle spasm.  Nevertheless, motion 
was slightly painful and, indeed, the veteran reported that 
his back hurt upon use or function of the back.  This meets 
the criteria for a minimum compensable evaluation of 10 
percent for characteristic pain on motion under DC 5295.  
Accordingly, a compensable evaluation of 10 percent is 
warranted but the veteran does not meet the criteria for an 
evaluation in excess of 10 percent when the degree of 
disability from post service injuries and disc herniations is 
excluded.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to service-connected disability.  38 C.F.R. 
§ 3.321(b) (2000).  The record reflects that the RO 
considered and declined to refer the veteran's case for an 
extraschedular rating.  It is not shown by objective evidence 
that the service-connected lumbosacral strain alone, and not 
considering impairment from post service injuries and disc 
herniations, has required frequent hospitalizaton, markedly 
interfered with employment or otherwise presents an unusual 
or exceptional disability picture.  The Board finds no 
prejudice to the veteran in the RO's not having referred the 
case for extraschedular consideration.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Brannon v. West, 12 Vet. App. 32, 35 
(1998); and Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), effective 
November 9, 2000).  

In reaching this decision, except to the extent indicated 
above with respect to the assignment of a 10 percent rating 
for the service-connected low back disorder, it is the 
judgment of the Board that the preponderance of the evidence 
is against the claims and, thus, there is no doubt to be 
resolved in favor of the veteran.  


ORDER

Service connection for lumbar disc herniation secondary to 
the lumbosacral strain disability is denied.  

An evaluation of 10 percent for residuals of chronic 
lumbosacral strain and partial left sciatica is granted, 
subject to applicable law and regulations governing the award 
of monetary benefits.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals


 

